     Case 4:20-cv-01299-O Document 9 Filed 05/06/21   Page 1 of 6 PageID 31



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                        FORT WORTH DIVISION

CEDRIC RICKS,                           §
Petitioner,                             §
                                        §
v.                                      § Civil Action No.
                                        § 4:20-CV-1299-O
BOBBY LUMPKIN,                          §
Director, Texas Department of           §
Criminal Justice, Correctional          §
Institutions Division,                  §
Respondent.                             §

 BRIEF IN OPPOSITION TO PETITIONER’S MOTION FOR ORDER
   DIRECTING TRIAL COUNSEL TO TURN OVER FILES AND
          RECORDS TO FEDERAL HABEAS COUNSEL

       COMES NOW, the Director, by and through undersigned counsel, and

provides to this Court his opposition to Petitioner’s Motion for Order Directing

Trial Counsel to Turn Over Files and Records to Federal Habeas Counsel.

       While Ricks does not entitle his motion as such, his request constitutes

a request for discovery. It is only under the discovery rules that this Court has

jurisdiction to consider Ricks’s request. See Fed. R. Civ. P. 37(a)(2), (3).
    Case 4:20-cv-01299-O Document 9 Filed 05/06/21         Page 2 of 6 PageID 32



However, Ricks’s request does not meet the statutory requirements to permit

this Court to order discovery as he desires. 1, 2

      Parties to a federal habeas action under 28 U.S.C. § 2254 are not

automatically entitled to discovery under the Federal Rules of Civil Procedure.

Rather, under the Rules Governing Section 2254 Cases in the United States

District Courts, a party may invoke discovery processes only if and to the

extent that the court grants leave “for good cause shown.” Rules Governing

2254 Cases, Rule 6; Bracy v. Gramley, 520 U.S. 899, 908-09 (1997); Gibbs v.

Johnson, 154 F.3d 253, 258 (5th Cir. 1998). The rule, in pertinent part, states:

             (a) Leave of court required. A party shall be entitled to
             invoke the processes of discovery available under the
             Federal Rules of Civil Procedure, if, and to the extent
             that, the judge in the exercise of his discretion and for
             good cause shown grants leave to do so, but not
             otherwise.




1       The Director does not contend that Ricks is not entitled to a copy of his case
file. The Director’s opposition is that Rule 6 discovery is an inappropriate mechanism
for Ricks to obtain such. It is the responsibility of Texas courts and other appropriate
agencies to enforce the Texas laws and rules to which Ricks cites. See In re McCann,
422 S.W.3d 701, 704–05 (Tex. Crim. App. 2013).

2
       As support for his request, Ricks references Melendez v. Davis, No. 4:00-CV-
00190 (N.D. Tex. 2020), where this Court entered an order requiring documents to be
turned over to subsequent counsel. However, the posture of the Melendez case was
very different. Most importantly is the fact that the Petitioner in that case was
requesting the files of Petitioner’s federal habeas attorney—an attorney that court
had appointed. Furthermore, Melendez was requesting a copy of the file long after
the conclusion of his initial federal habeas proceedings. Whereas in this case, Ricks
is asking this court to order a nonparty, an attorney uninvolved with the federal
proceedings, to produce documents.


                                           2
    Case 4:20-cv-01299-O Document 9 Filed 05/06/21       Page 3 of 6 PageID 33



Rules governing §2254 cases, Rule 6(a) (West 2021).

      Although the rules do not define “good cause,” the Supreme Court has

noted that the rule is consistent with its decision in Harris v. Nelson, 394 U.S.

286 (1969). Bracy, 520 U.S. at 909. In Harris, the Court reasoned that habeas

actions are particularly unsuited for literal application of the civil discovery

rules and concluded that in appropriate circumstances, a district court,

confronted by a petition for habeas corpus which establishes a prima facie

claim for relief, may use or authorize the use of suitable discovery procedures

. . . reasonably fashioned to elicit facts necessary to help the court to “dispose

of the matter as the law and justice require.” 394 U.S. at 290 (citation omitted);

see Murphy v. Johnson, 205 F.3d 809, 814 (5th Cir. 2000) (“Good cause may be

found when a petition for habeas corpus relief ‘establishes a prima facie [case]

for relief.’”) (quoting Harris, 394 U.S. at 289)).

      Thus, post-conviction discovery is not to be used as a vehicle to enable a

habeas applicant to meet his initial burden of establishing a prima facie claim.

Instead, a petitioner in a habeas action bears the burden of establishing a

prima facie claim for relief before discovery can properly be granted. See Bracy,

520 U.S. at 909 (habeas petitioner entitled to discovery where he made “specific

allegations in support of his habeas claim); cf. Jones v. Johnson, 171 F.3d 270,

278 (5th Cir. 1999) (“Jones’ . . . claim that he is entitled to discovery must . . .

fail, as he has not made specific factual allegations showing that he is entitled


                                         3
   Case 4:20-cv-01299-O Document 9 Filed 05/06/21       Page 4 of 6 PageID 34



to discovery”); Gibbs v. Johnson, 154 F.3d at 259 (affirming district court’s

denial of discovery because “Gibbs did not make the kind of particularized

allegations or showing demanded by Bracy”). A petitioner’s “allegations must

be specific, as opposed to merely speculative or conclusory, to justify discovery.”

Hill v. Johnson, 210 F.3d 481, 487 (5th Cir. 2000); see Murphy v. Johnson, 205

F.3d at 814 (“Rule 6 . . . does not authorize fishing expeditions”).

      Additionally, Section 2254(e)(2) applies where § 2254(d) does not bar

relief. Cullen v. Pinholster, 563 U.S. 170, 185–86 (2011). And it applies equally

to claims without a state-court merits adjudication. Id. Further, the “same

restrictions apply a fortiori when a prisoner seeks relief based on new evidence

without an evidentiary hearing.” Holland v. Jackson, 542 U.S. 649, 653 (2004)

(“Those same restrictions [in § 2254(e)(2)] apply a fortiori when a prisoner

seeks relief based on new evidence without an evidentiary hearing.”).

Therefore, regardless of which avenue Ricks may choose to proceed under, any

information obtained from the records requested would be inadmissible as

support for a claim on federal habeas and he cannot establish good cause

entitling him to discovery. Davis v. Bobby, No. 2:10-cv-107, 2017 WL 2544083,

at *3 (S.D. Ohio June 13, 2017) (“How can good cause exist to conduct discovery

that, as a matter of law, cannot be used?”); Soffar v. Stephens, No. H-12- 3783,

2014 WL 12642575, at *2 (S.D. Tex. July 14, 2014) (“Presumably, good cause




                                        4
    Case 4:20-cv-01299-O Document 9 Filed 05/06/21   Page 5 of 6 PageID 35



cannot exist for discovery that would result in evidence a court cannot

consider.”).

                              CONCLUSION

      Wherefore, premises considered, the Director respectfully requests that

this Court deny Petitioner’s Motion for Order Directing Trial Counsel to Turn

Over Files and Records to Federal Habeas Counsel.

                                   Respectfully submitted,



                                   KEN PAXTON
                                   Attorney General of Texas

                                   BRENT WEBSTER
                                   First Assistant Attorney General

                                   JOSH RENO
                                   Deputy Attorney General
                                   for Criminal Justice

                                   EDWARD L. MARSHALL
                                   Chief, Criminal Appeals Division

                                   /s/ Rachel L. Patton
                                   RACHEL L. PATTON*
*Lead Counsel                      Assistant Attorney General
                                   State Bar No. 24039030
                                   Southern ID No. 3120286

                                   P. O. Box 12548, Capitol Station
                                   Austin, Texas 78711
                                   (512) 936–1400
                                   Facsimile No. (512) 936–1280

                                   ATTORNEYS FOR RESPONDENT


                                      5
   Case 4:20-cv-01299-O Document 9 Filed 05/06/21      Page 6 of 6 PageID 36



                       CERTIFICATE OF SERVICE

      I do hereby certify that on May 6, 2021, I electronically filed the forgoing

pleading with the Clerk of the Court for the United States District Court,

Northern District of Texas, using the electronic case-filing system of the Court.

The electronic case-filing system sent a “Notice of Electronic Filing” to the

following counsel of record, who consented in writing to accept the Notice as

service of this document by electronic means:



Jeremy Don Schepers
Naomi Roseanna Fenwick
Federal Public Defender’s Office
525 S. Griffin Street
Suite 629
Dallas, Texas 75202



                                     /s/ Rachel L. Patton
                                     RACHEL L. PATTON
                                     Assistant Attorney General




                                        6
